
      
        FEDERAL EMERGENCY MANAGEMENT AGENCY 
        44 CFR Part 67 
        [Docket No. FEMA-P-7621] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs and modified BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is 90 days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Michael M. Grimm, Acting Chief, Hazard Study Branch, Federal Insurance and Mitigation Administration, FEMA, 500 C Street, SW., Washington, DC 20472, (202) 646-2878 or (e-mail) michael.grimm@fema.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        FEMA proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 

        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        
          Regulatory Flexibility Act. The Administrator for Federal Insurance and Mitigation Administration certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified BFEs are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. No regulatory flexibility analysis has been prepared. 
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        
          Executive Order 12612, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        
          Executive Order 12778, Civil Justice Reform. This proposed rule meets the applicable standards of section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and record keeping requirements.
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
        
        1. The authority citation for part 67 continues to read as follows: 
        
          Authority:
          42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
        
        
          § 67.4
          Proposed flood elevation determination.
        
        2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
        
            
          
            State 
            City/town/county 
            Source of flooding 
            Location 
            #Depth in feet above ground. *Elevation in feet. 
            *(NGVD) Existing 
            
            ♢ (NAVD) Modified 
            
          
          
            MN 
            Upper Sioux Community (Yellow Medicine County) 
            Minnesota River 
            
            881-882 
          
          
            Maps are available for inspection at the Office of the Tribal Council Secretary/FDPO Administrator, Upper Sioux Community Board of Trustees, Granite Falls, Minnesota. 
          
          
            Send comments to The Honorable Helen M. Blue, Tribal Chairperson, Upper Sioux Community Board of Trustees, P.O. Box 147, Granite Falls, MN 56241. 
          
        
        
          (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”) 
          Dated: January 21, 2003. 
          Anthony S. Lowe, 
          Administrator, Federal Insurance and Mitigation Administration. 
        
      
      [FR Doc. 03-2243 Filed 1-30-03; 8:45 am] 
      BILLING CODE 6718-04-P
    
  